.,   .




         honorable Will Ii..
                           Radford
         County Attorney
         Karnes County
         Karnes City, Texas
         Dear Sir:                     Opinion NO. o-6718
                                       Re: May the funds in the
                                            permanent improvement
                                            fund be used to pur-
                                            chase the bonds in
                                            question?
                   Your letter of a recent date requestfngan
         opinion from this department is as follows:
                  "The Karnes County Commissioners Court
             wish to sell part of a bond issue of Road
             Distrlat No. 4 of this county, and would like
             to know If funds fn the permanent improvement
             fund of this county may be used to purchase
             these bonds o


                     Article 126gj-3, V, A, C. S,, is as follows:
                   "All political subdivisions of the State
             of Texas whfch have balances remaining in
              their amounts at the end of any fiscal year
             may invest such balances in Defense Bonds
             or other oblfgations of the United States
             of America; provided, however, that when such
             funds are needed the obligations of the Uni-
             ted States in whfch such balances are fnvest-
             'ed shall be sold or redeemed and the proceeds
             of safd obligations shall be deposited in
              the accounts from which they wepe originally
             drawn."
                     Article 836, V, A. C. S., fs as follows:
           ,-




Honorable Will B. Radford, page 2 (o-6718)


         "The legally authorimed governing body
    of any county, city or town, or the trustees
    of any school dfstrict or school community,
    may Invest their respectfve sinMng funds
    for the redemption and payment of the out-
    standing bonds of such county, city OF town,
    or community, in bonds of the United States,
    war-savings certfficates, and aertiffcates
    of lndebtednesa issued by the Secretary of
    the Treasury of the United States, and in
    bonds of Texas, or any county of this State,
    or of any incorporated city OP town. Bo
    such bonds shall be purchased which, accord-
    ing to their terms, mature at a date subse-
    quent to the time of maturity of the bonds
    for the payment of which such sinking fund
    was created."
         Article 837, V. A. C. S., reads as follows:
         "In the event a governfng body is un-
    able to purchase securities of the character
    mentioned in the preceding article, whiah
    mature at a date prior to the time of matu-
    rity of the bonds for the payment of which
    such sinking fund was created, then they
    may invest such funds in the bonds of any
    school district or school community author-
    ized to issue bonds, under the same pestrlc-
    tlons as provided in the preceding article."
          Artfcles 836 and 837, supra, exclude from
their terms all character of bonds not mentioned thare-
In and "road dfstrfet bonds" are not included in the
term "bonds of %ny county". They are bonds of a par-
ticular road district.
          It is very clear that the above quoted stat-
utes do not authorize the Commissioners' Court to in-
vest the permanent improvement funds of a county in
the bonds of a road dfstrict in said County, and we
are unable to find any statute or constitutional pro-
vision that would authorize the governing body of
Karnes County to make such an fnvestment.
          The courts of Texas have repeatedly held
that county conunfssioners~courts may exercfse only
such authority as is conferred upon them by the
Honorable Will H. Radford, page 3 (O-6718)


Constitution and statutes of this State, either by
express terms or by implication. There are many au-
thorities to this effect, and we cite the following:
            Article 5, Section 18, Texas Constitution;
            Article 2351, Revised Civil Statutes of Texas;
            Texas Jurisprudence, Vol. 11, pages 563-566;
            Bland vs. Orr, 39 S. W. 558;
            Runn-Warren Publishing Company vs. Hutchlson
            County, 45 S. W. (2d) 651;
            Hogg v. Campbell, 48 S. W.
            Landman v. State, 97 S. W.
            El Paso County v. Elam
            Dobson v. Marshall, 118
            Mills County v. Lampasas
          In view of the foregoing, it Is our opinion
that your question should be answered in the negative,
and It is so answered.
                                     Yours very truly,
                                ATTORNEYGENERAL       OF TEXAS

                                By   /a/ J, C. Davis, Jr.
                                         J. C. Davis, Jr.
                                                Assistant

JCDnLJzLM
            APPROVED JUL 26, 1945
            /a/ Carlos Ashley
            FIRST ASSISTANT
            ATTORNEY GERERAL
                                        APPROVED
                                        OPIBIOR
                                       COMMITTEE
                                      BY     BWB
                                           CHAIRMAN